Citation Nr: 1532839	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for intermittent flare-ups of mechanical low back pain.


REPRESENTATION

Appellant represented by:	 John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for intermittent flare-ups of mechanical low back pain and assigned a 20 percent evaluation effective September 23, 2008.  

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems contain additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes that, in March 2012 communications, the Veteran's representative provided completed VA Forms 21-4142, Authorization and Consent to Release Information, for private treatment records.  See Letter from the Veteran's Representative received on March 16, 2012 (attaching VA Forms 21-4142 for "VAMC Hawaii"; Dr. J. Briggs; Dr. F. Bemis; C. Alexander; and Woosley Chiropractic); Letter from the Veteran's Representative received on March 28, 2012 (attaching a VA Forms 21-4142 for Dr. R. Stottler).  Although attempts were made to obtain the records from those medical treatment providers identified in the March 16, 2012 communication, there is no indication that any further development actions were taken by the RO as concerning the records from Dr. R. Stottler identified in the March 28, 2012 Letter.  Because such records were identified by the Veteran as relevant to his claim, because the RO failed to make any attempt to obtain the identified records, and because any such records are potentially pertinent to the Veteran's claim, a remand is required to attempt to obtain them.  See 38 U.S.C.A. § 5103A (b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

The Board additionally notes that, as a VA Form 21-4142 expires 180 days after it is signed, the authorization form currently of record is no longer valid.  Accordingly, the Veteran should be notified that he must complete and sign a new VA Forms 21-4142 to allow VA to request these records on his behalf.

The Board also finds that additional VA examination is warranted.  In this regard, the VA examinations and opinions currently of record are insufficient to decide this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Specifically, the Veteran was provided VA back examinations in May 2010 and October 2014.  The May 2010 VA examiner provided diagnoses of chronic mechanical low back pain and lumbar degenerative disc disease (DDD).  As concerning the low back pain, the examiner opined that the intermittent flare ups of mechanical low back pain were related to his active service; however, the examiner found that the low back DDD was "consistent with [the Veteran's] age and less likely than not due to the recurrent low back pain for which he was treated during active military duty."  In rendering this opinion, the examiner failed to consider or discuss the competent reports of the Veteran as to the onset and continuity of his symptoms, specifically failing to address the Veteran's credible complaints of ongoing pain and other symptoms since incurrence of his service-connected low back disorder, and failing to reconcile these complaints with the ultimate conclusions that his service-connected low back pain was unrelated to his currently diagnosed degenerative spine disorder.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a layperson is competent to report symptoms of pain and regarding matters of which he has firsthand knowledge); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of medical records in service to provide a negative opinion).  Indeed, the Veteran's complaints of continuing low back pain and additional back symptomatology since his separation from service are documented in the underlying May 2010 VA compensation examination report and also in lay statements from the Veteran and his brother received in February 2009.  However, the VA examiner failed to reconcile his negative opinion with this evidence or to adequately explain the basis for finding that the two diagnoses are not etiologically related.  

As concerning the October 2014 VA examination report, the examiner diagnosed degenerative arthritis of the spine.  However, in providing this diagnosis, the examiner failed to address in any way the Veteran's competent complaints of pain that increased following repetitive motion.  See November 2014 Statement in Support of Claim (asserting that the examiner failed to inquire as to the level of pain during the examination).  Moreover, although the examination report reflects that there were no signs or symptoms of radiculopathy, the examiner failed to address the private treatment records reflecting an impression of "[p]robable mild peripheral neuropathy involving all four extremities" and "[p]robable L5, S1 radiculopathy bilaterally."  See November 2010 Electromyography (EMG) and Nerve Conduction Velocity (NCV) Test Report from the Jerseyville Pain Management Center, S.C.  See also 38 C.F.R. § 4.71a, Note (1) (Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based upon an inaccurate factual premise has no probative value.").

Accordingly, due to the inadequacy of the VA examination reports currently of record, and in order to facilitate the Board's eventual adjudication of the proper rating assignment for his service-connected low back disability, a new VA examination is required assessing the current level of severity of his service-connected low back disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, to the extent that any current low back symptoms are found to be the result of conditions other than those for which the Veteran is service connected, the examiner must determine if such symptoms are so inseparable from the Veteran's service-connected low back disorder that they, for all intents and purposes, must be considered as part and parcel of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that, where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that this reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability); see, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (providing an example of when separate diagnoses with overlapping symptoms should be service-connected together as one disability).  Moreover, with regard to the conflicting evidence of record regarding the relationship between the Veteran's current diagnoses and symptomatology and his service-connected disabilities, as stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted.

Finally, as the claim is being remanded, any recent records of VA treatment should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his low back disability.  He should be advised that the March 2012 Authorized Release form (VA Form 21-4142) for Dr. R. Stottler is no longer valid, and that he must complete and sign a new authorization form should he want VA to attempt to obtain those records, and/or any other relevant evidence, on his behalf.  A copy of this notification must be associated with the claims folder.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file. At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the VBMS virtual claims file.

2.  Obtain any outstanding records of VA treatment and associate them with the electronic claims file.

3.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA compensation examination(s) to reassess the nature and severity of his low back disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings should be reported in detail.  

As concerning the Veteran's range of motion, the examiner(s) should: 

* Note any range of motion loss that is specifically attributable to pain;

*  Note any additional functional loss with repetition;

*  Note where pain starts upon range of motion testing;


*  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups;

*  Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance;

*  Note any excess fatigability, incoordination, and pain on movement;

*  State whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over time; and 

*  Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his lumbar spine.

The examiner(s) should state whether the Veteran has any neurological abnormalities of the lower extremities associated with his service-connected low back disability.  In this regard, the examiner(s) should consider and address the November 2010 Electromyography (EMG) and Nerve Conduction Velocity (NCV) Test Report from the Jerseyville Pain Management Center, S.C. (reflecting an impression of "[p]robable mild peripheral neuropathy involving all four extremities" and "[p]robable L5, S1 radiculopathy bilaterally."  See 38 C.F.R. § 4.71a, Note (1) (Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code).  

As concerning any identified neurologic abnormalities, the examiner(s) should:

*  Identify the specific nerves affected by the Veteran's low back disability; 

*  Identify the parts of the body affected by those neurological problems associated with the Veteran's low back disability;

*  Address whether the Veteran has paralysis of the affected body part(s) or whether the involvement is wholly sensory.

*  State whether any identified paralysis is mild, moderate, severe, or complete; and 

*  Address any functional impairment caused by the identified neurological abnormalities associated with the Veteran's low back disability.

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for these purposes.


After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's low back, i.e. degenerative disk disease, degenerative joint disease, disc herniation of the lumbar spine, diffuse disc space bulging and/or mechanical low back pain.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted).

Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to the diagnoses provided.  The examiner(s) should attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected mechanical low back disability from those attributable to any other diagnosed disability.

Should the examiner(s) find that any current low back symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner(s) should determine if such symptoms are so inseparable from the Veteran's service-connected low back disorder that they are part and parcel of the service-connected disability.  If unable to make this distinction, then the examiner(s) should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).

The examiner(s) should provide a complete explanation for any opinion provided, including the underlying basis of the opinion, whether favorable or unfavorable.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




